                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #: _________________
UNITED STATES DISTRICT COURT                                                                2/14/2020
                                                                              DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
E.L.A.,                                                        :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   16-CV-1688 (RMB) (JLC)
                                                               :
ABBOTT HOUSE, INC., et al.,                                    :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        As discussed during today’s telephone conference, Plaintiff’s counsel must file, no later

than February 28, 2020, either: (1) a motion to withdraw as counsel; (2) a motion for a

competency evaluation; or (3) a letter advising the Court that his client wishes to dismiss the case

(or, alternatively, a stipulation of dismissal to that effect). Meanwhile, as the Court reiterated,

any opposition by Plaintiff to Dr. Murov’s motion for sanctions (Dkt. No. 259) must be filed by

February 21, 2020; otherwise, the Court will consider this motion to be unopposed. Finally, the

application by counsel for the Abbott House Defendants and the City Defendants, on behalf of

all defense counsel, requesting an order dismissing Plaintiff’s complaint (or, in the alternative,

compelling Plaintiff’s counsel to produce his client for deposition) (Dkt. No. 258) will be held in

abeyance, on consent, until the record is more fully developed (and whether Plaintiff chooses to

proceed with her lawsuit).

       SO ORDERED.
Dated: New York, New York
       February 14, 2020
